Exhibit 10.1

DEED OF INDEMNIFICATION

THIS DEED OF INDEMNIFICATION (this “Agreement”), dated as of
                    , is made by and between Tyco International plc, an Irish
public limited company, and                      (“Indemnitee”).

WHEREAS, it is essential to Tyco International plc to retain and attract as
directors, secretary and officers the most capable persons available;

WHEREAS, Indemnitee is a director, secretary or officer of Tyco International
plc;

WHEREAS, each of Tyco International plc and Indemnitee recognize the increased
risk of litigation and other claims currently being asserted against directors
and officers of companies;

WHEREAS, in recognition of Indemnitee’s need for (i) substantial protection
against personal liability, (ii) specific contractual assurance that such
protection will be available to Indemnitee (regardless of, among other things,
any amendment to or revocation of Tyco International plc’s Articles of
Association or any change in the composition of Tyco International plc’s Board
of Directors or acquisition transaction relating to Tyco International plc),
Tyco International plc wishes to provide in this Agreement for the
indemnification by Tyco International plc of Indemnitee as set forth in this
Agreement;

NOW, THEREFORE, in consideration of the above premises and of Indemnitee
continuing to serve Tyco International plc directly or, at its request, with
another Enterprise, and intending to be legally bound hereby, the parties agree
as follows:

1. Certain Definitions.

(a) Affiliate: any corporation or other person or entity that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the person specified.

(b) Board: the Board of Directors of Tyco International plc.

(c) Change in Control: shall be deemed to have occurred if:

(i) any “person,” as such term is used in Sections 3(a)(9) and 13(d) of the
Exchange Act, becomes a “beneficial owner,” as such term is used in Rule 13d-3
promulgated under the Exchange Act, of 50% or more of the Voting Shares (as
defined below) of Tyco International plc;

(ii) the majority of the Board consists of individuals other than Incumbent
Directors, which term means the members of the Board as of the execution hereof,
provided that any person becoming a director subsequent to such time whose
election or nomination for election was supported by three-quarters of the
directors who immediately prior to such election or nomination for election
comprised the Incumbent Directors shall be considered to be an Incumbent
Director;



--------------------------------------------------------------------------------

(iii) Tyco International plc adopts any plan of liquidation providing for the
distribution of all or substantially all of its assets;

(iv) all or substantially all of the assets or business of Tyco International
plc is disposed of pursuant to a merger, consolidation or other transaction
(unless the shareholders of Tyco International plc immediately prior to such a
merger, consolidation or other transaction beneficially own, directly or
indirectly, in substantially the same proportion as they owned the Voting Shares
of Tyco International plc, all of the Voting Shares or other ownership interests
of the entity or entities, if any, that succeed to the business of Tyco
International plc); or

(v) Tyco International plc combines with another company and is the surviving
entity but, immediately after the combination, the shareholders of Tyco
International plc immediately prior to the combination hold, directly or
indirectly, 50% or less of the Voting Shares of the combined company (there
being excluded from the number of shares held by such shareholders, but not from
the Voting Shares of the combined company, any shares received by Affiliates of
such other company in exchange for shares of such other company), provided,
however, that any occurrence that would, in the absence of this proviso,
otherwise constitute a Change in Control pursuant to any of clause (i), (iii),
(iv) or (v) above, shall not constitute a Change in Control if such occurrence
is approved by a majority of the directors on the Board who were directors
immediately prior to such occurrence.

(d) Enterprise: Tyco International plc and any other corporation, body
corporate, company, partnership, joint venture, trust, employee benefit plan or
other enterprise of which Indemnitee is or was serving at the request of Tyco
International plc or an Affiliate of Tyco International plc as a director,
officer, secretary, trustee, general partner, managing member, fiduciary, board
of directors’ committee member, employee or agent.

(e) Exchange Act: the U.S. Securities Exchange Act of 1934, as amended.

(f) Expenses: any expense, liability, or loss, including attorneys’ fees,
judgments, fines, ERISA excise taxes and penalties, amounts paid or to be paid
in settlement, any interest, assessments, or other charges imposed thereon, any
federal, state, local, or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, and all other costs and
obligations, paid or incurred in connection with investigating, defending,
prosecuting (subject to Section 2(b)), being a witness in, participating in
(including on appeal), or preparing for any of the foregoing in, any Proceeding
relating to any Indemnifiable Event. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent.

(g) Indemnifiable Event: any event or occurrence that takes place either prior
to or after the execution of this Agreement, related to the fact that Indemnitee
is or was a director, officer, secretary or employee of Tyco International plc,
or while a director, secretary or officer of Tyco International plc is or was
serving at the request of Tyco International plc or an Affiliate of Tyco
International plc as a director, officer, secretary, employee, trustee, agent,
or fiduciary of another foreign or domestic corporation, partnership, body
corporate, company, joint venture, employee benefit plan, trust, or other
Enterprise, or related to anything done or not done by Indemnitee in

 

-  2  -



--------------------------------------------------------------------------------

any such capacity, whether or not the basis of the Proceeding is alleged action
in an official capacity as a director, officer, secretary, employee, trustee,
agent, or fiduciary or in any other capacity while serving as a director,
officer, secretary, employee, trustee, agent, or fiduciary.

(h) Independent Counsel: the meaning specified in Section 3.

(i) Proceeding: any threatened, pending, or completed action, suit, or
proceeding or any alternative dispute resolution mechanism (including an action
by or in the right of Tyco International plc), or any inquiry, hearing, tribunal
or investigation, whether conducted by Tyco International plc or any other
party, that Indemnitee in good faith believes might lead to the institution of
any such action, suit, or proceeding, whether civil, criminal, administrative,
investigative, or other, or otherwise might give rise to adverse consequences or
findings in respect of the Indemnitee.

(j) Reviewing Party: the meaning specified in Section 3.

(k) Voting Shares: shares of any class or classes having general voting power
under ordinary circumstances, in the absence of contingencies, to elect the
directors (or similar function) of an Enterprise.

2. Agreement to Indemnify.

(a) General Agreement. In the event Indemnitee was, is, or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding by reason of (or arising in part
out of) an Indemnifiable Event, Tyco International plc shall indemnify
Indemnitee from and against any and all Expenses to the fullest extent permitted
by law, as the same exists or may hereafter be amended or interpreted (but in
the case of any such amendment or interpretation, only to the extent that such
amendment or interpretation permits Tyco International plc to provide broader
indemnification rights than were permitted prior thereto). For the purposes of
this Agreement, the meaning of the phrase “to the fullest extent permitted by
law” shall include, but not be limited to: (i) to the fullest extent permitted
by the provisions of Irish law and/or the Articles of Association or
constitution of Tyco International plc that authorize, permit or contemplate
indemnification by agreement, court action or corresponding provisions of any
amendment to or replacement of such provisions; and (ii) to the fullest extent
authorized or permitted by any amendments to or replacements of Irish law and/or
the Articles of Association or constitution of Tyco International plc adopted
after the date of this Agreement that increase the extent to which a company may
indemnify its directors or secretary.

(b) Initiation of Proceeding. Notwithstanding anything in this Agreement to the
contrary, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Proceeding initiated by Indemnitee against Tyco
International plc or any of its Affiliates or any director, officer or employee
of Tyco International plc or any of its Affiliates unless (i) Tyco International
plc has joined in or the Board has consented to the initiation of such
Proceeding; (ii) the Proceeding is one to enforce indemnification rights under
Section 4; or (iii) the Proceeding is instituted after a Change in Control and
Independent Counsel has approved its initiation.

(c) Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding

 

-  3  -



--------------------------------------------------------------------------------

relating in whole or in part to an Indemnifiable Event or in defense of any
issue or matter therein, Indemnitee shall be indemnified by Tyco International
plc hereunder against all Expenses incurred in connection therewith.

(d) Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by Tyco International plc for some or a
portion of Expenses, but not, however, for the total amount thereof, Tyco
International plc shall nevertheless indemnify Indemnitee for the portion
thereof to which Indemnitee is entitled.

(e) Prohibited Indemnification. No indemnification pursuant to this Agreement
shall be paid by Tyco International plc:

(i) on account of any Proceeding in which a final and non-appealable judgment is
rendered against Indemnitee for an accounting of profits made from the purchase
or sale by Indemnitee of securities of Tyco International plc pursuant to the
provisions of Section 16(b) of the Exchange Act or similar provisions of any
federal, state, or local laws;

(ii) if a court of competent jurisdiction by a final and non-appealable
judgment, shall determine that such indemnification is not permitted under
applicable law;

(iii) on account of any Proceeding relating to an Indemnifiable Event as to
which the Indemnitee has been convicted of a crime constituting a felony under
the laws of the jurisdiction where the criminal action had been brought (or,
where a jurisdiction does not classify any crime as a felony, a crime for which
Indemnitee is sentenced to death or imprisonment for a term exceeding one year);
or

(iv) on account of any Proceeding brought by Tyco International plc or any of
its subsidiaries against Indemnitee.

3. Reviewing Party; Exhaustion of Remedies.

(a) Prior to any Change in Control, the reviewing party (the “Reviewing Party”)
shall be any appropriate person or body consisting of a member or members of the
Board or any other person or body appointed by the Board who is not a party to
the particular Proceeding with respect to which Indemnitee is seeking
indemnification; after a Change in Control, the Independent Counsel referred to
below shall become the Reviewing Party. With respect to all matters arising
after a Change in Control concerning the rights of Indemnitee to indemnity
payments and Expense advances under this Agreement, the Indemnification
Agreement, dated as of the date hereof, between Tyco Fire & Security (US)
Management, Inc., (“Tyco Management”), and Indemnitee (the “Tyco Management
Indemnification Agreement”) or any other agreement to which Tyco International
plc or any of its Affiliates is a party or under applicable law, Tyco
International plc’s Articles of Association, constitution or the certificate of
incorporation or bylaws of Tyco Management (the “Tyco Management Organizational
Documents”) now or hereafter in effect relating to indemnification for
Indemnifiable Events, Tyco International plc and Tyco Management shall seek
legal advice only from independent counsel (“Independent Counsel”) selected by
Indemnitee and approved by Tyco International plc (which approval shall not be
unreasonably withheld), and who has not otherwise performed services for Tyco
International plc, Tyco Management or the Indemnitee (other than in connection
with indemnification matters) within the

 

-  4  -



--------------------------------------------------------------------------------

last five years. The Independent Counsel shall not include any person who, under
the applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing Tyco International plc, Tyco Management or
Indemnitee in an action to determine Indemnitee’s rights under this Agreement.
Such counsel, among other things, shall render its written opinion to Tyco
International plc, Tyco Management and Indemnitee as to whether and to what
extent the Indemnitee should be permitted to be indemnified under applicable
law. In doing so, the Independent Counsel may consult with (and rely upon)
counsel in any appropriate jurisdiction who would qualify as Independent Counsel
(“Local Counsel”). To the fullest extent permitted by law, Tyco International
plc agrees to pay the reasonable fees of the Independent Counsel and the Local
Counsel and to indemnify fully such counsel against any and all expenses
(including attorneys’ fees), claims, liabilities, loss, and damages arising out
of or relating to this Agreement or the engagement of Independent Counsel or the
Local Counsel pursuant hereto.

(b) The Tyco Management Indemnification Agreement provides that, prior to making
written demand on Tyco Management for indemnification pursuant to Section 4(a)
of the Tyco Management Indemnification Agreement or making a request for Expense
Advance (as defined in the Tyco Management Indemnification Agreement) pursuant
to Section 2(c) of the Tyco Management Indemnification Agreement, Indemnitee
shall (i) seek such indemnification or Expense Advance, as applicable, under any
applicable insurance policy and (ii) request that Tyco International plc
consider in its discretion whether to make such indemnification or Expense
Advance, as applicable. Upon any such request by Indemnitee of Tyco
International plc, Tyco International plc shall consider whether to make such
indemnification or Expense Advance, as applicable, based on the facts and
circumstances related to the request. Tyco International plc may require, as a
condition to making any indemnification or Expense Advance, as applicable, that
Indemnitee enter into an agreement providing for such indemnification or Expense
Advance, as applicable, to be made subject to substantially the same terms and
conditions applicable to an indemnification or Expense Advance, as applicable,
by Tyco Management under the Tyco Management Indemnification Agreement
(including, without limitation, conditioning any Expense Advance upon delivery
to Tyco International plc of an undertaking of the type described in clause
(i) of the proviso to Section 2(c) of the Tyco Management Indemnification
Agreement).

4. Indemnification Process and Appeal.

(a) Indemnification Payment. Indemnitee shall be entitled to indemnification of
Expenses, and shall receive payment thereof, from Tyco International plc in
accordance with this Agreement as soon as practicable after Indemnitee has made
written demand on Tyco International plc for indemnification, unless the
Reviewing Party has given a written opinion to Tyco International plc that
Indemnitee is not entitled to indemnification under applicable law.

(b) Adjudication or Arbitration. (i) Regardless of any action by the Reviewing
Party, if Indemnitee has not received full indemnification within thirty days
after making a demand or request in accordance with Section 4(a) (a
“Nonpayment”), Indemnitee shall have the right to enforce its indemnification
rights under this Agreement by commencing litigation in any court located in the
country of Ireland (an “Irish Court”) having subject matter jurisdiction thereof
seeking an initial determination by the court or by challenging any
determination by the Reviewing Party or any aspect thereof. Any determination by
the Reviewing Party not challenged by Indemnitee in any such litigation shall be
binding on Tyco International plc, Tyco Management

 

-  5  -



--------------------------------------------------------------------------------

and Indemnitee. The remedy provided for in this Section 4 shall be in addition
to any other remedies available to Indemnitee at law or in equity. Tyco
International plc, Tyco Management and Indemnitee hereby irrevocably and
unconditionally (A) consent to submit to the non-exclusive jurisdiction of the
Irish Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (B) waive any objection to the laying of venue
of any such action or proceeding in the Irish Court, and (C) waive, and agree
not to plead or to make, any claim that any such action or proceeding brought in
the Irish Court has been brought in an improper or inconvenient forum. For the
avoidance of doubt, nothing in this Agreement shall limit any right Indemnitee
may have under applicable law to bring any action or proceeding in any other
court.

(ii) Alternatively, in the case of a Nonpayment, Indemnitee, at his or her
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association.

(iii) In the event that a determination shall have been made pursuant to
Section 4(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 4(b) shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 4(b) Tyco International plc shall have the burden of
proving Indemnitee is not entitled to indemnification.

(iv) In the event that Indemnitee, pursuant to this Section 4(b), seeks a
judicial adjudication of or an award in arbitration to enforce his or her rights
under, or to recover damages for breach of, this Agreement, and it is determined
in said judicial adjudication or arbitration that Indemnitee is entitled to
receive all of the indemnification sought, Indemnitee shall be entitled to
recover from Tyco International plc, and shall be indemnified by Tyco
International plc against, any and all Expenses actually and reasonably incurred
by him in such judicial adjudication or arbitration. If it shall be determined
in said judicial adjudication or arbitration that Indemnitee is entitled to
receive part but not all of the indemnification sought, the Indemnitee shall be
entitled to recover from Tyco International plc, and shall be indemnified by
Tyco International plc against, any and all Expenses reasonably incurred by
Indemnitee in connection with such judicial adjudication or arbitration.

(c) Defense to Indemnification, Burden of Proof, and Presumptions. (i) It shall
be a defense to any action brought by Indemnitee against Tyco International plc
to enforce this Agreement that it is not permissible under applicable law for
Tyco International plc to indemnify Indemnitee for the amount claimed.

(ii) In connection with any action or any determination by the Reviewing Party
or otherwise as to whether Indemnitee is entitled to be indemnified hereunder,
the burden of proving such a defense or determination shall be on Tyco
International plc.

(iii) Neither the failure of the Reviewing Party to have made a determination
prior to the commencement of such action by Indemnitee that indemnification of
the Indemnitee is proper under the circumstances because Indemnitee has met the
standard of conduct set forth in applicable law, nor an actual determination by
the Reviewing Party that the Indemnitee had not met such applicable standard of
conduct, shall, of itself, be a defense to the action or create a presumption
that the Indemnitee has not met the applicable standard of conduct.

 

-  6  -



--------------------------------------------------------------------------------

(iv) For purposes of this Agreement, to the fullest extent permitted by law, the
termination of any claim, action, suit, or proceeding, by judgment, order,
settlement (whether with or without court approval), conviction, or upon a plea
of nolo contendere, or its equivalent, shall not, of itself, create a
presumption that Indemnitee did not meet any particular standard of conduct or
have any particular belief or that a court has determined that indemnification
is not permitted by applicable law.

(v) For purposes of any determination of good faith, to the fullest extent
permitted by law, Indemnitee shall be deemed to have acted in good faith if
Indemnitee’s action is based on the records or books of account of any
Enterprise, including financial statements, or on information supplied to
Indemnitee by the management of such Enterprise in the course of their duties,
or on the advice of legal counsel for such Enterprise or on information or
records given or reports made to such Enterprise by an independent certified
public accountant or by an appraiser or other expert selected by such
Enterprise. The provisions of this Section 4(c)(v) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which Indemnitee may
be deemed or found to have met the applicable standard of conduct set forth in
applicable law.

(vi) The knowledge and/or actions, or failure to act, of any other director,
trustee, partner, managing member, fiduciary, officer, agent or employee of any
Enterprise shall, to the fullest extent permitted by law, not be imputed to
Indemnitee for purposes of determining any right to indemnification under this
Agreement.

(vii) To the fullest extent permitted by law, Tyco International plc shall be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Agreement that the procedures or presumptions of this Agreement
are not valid, binding and enforceable and shall stipulate in any court or
before any arbitrator that Tyco International plc is bound by all the provisions
of this Agreement.

5. Indemnification for Expenses Incurred in Enforcing Rights. In addition to
Indemnitee’s rights under Section 4(b)(iv), Tyco International plc shall
indemnify Indemnitee to the fullest extent permitted by law against any and all
Expenses that are incurred by Indemnitee in connection with any action brought
by Indemnitee:

(a) for indemnification or advance payment of Expenses under any agreement to
which Tyco International plc or any of its Affiliates is a party (other than
this Agreement) or under applicable law, Tyco International plc’s Articles of
Association, constitution or the Tyco Management Organizational Documents now or
hereafter in effect relating to indemnification or advance payment of Expenses
for Indemnifiable Events (it being specified, for the avoidance of doubt, that
this clause (a) shall not be deemed to provide Indemnitee with a right to the
indemnification or advance payment of Expenses being sought in such action),
and/or

(b) for recovery under directors’ and officers’ liability insurance policies
maintained by Tyco International plc, but, in either case, only in the event
that Indemnitee ultimately is determined to be entitled to such indemnification
or expense advance or insurance recovery, as the case may be.

 

-  7  -



--------------------------------------------------------------------------------

6. Notification and Defense of Proceeding.

(a) Notice. Promptly after receipt by Indemnitee of notice of the commencement
of any Proceeding, Indemnitee shall, if a claim in respect thereof is to be made
against Tyco International plc under this Agreement, notify Tyco International
plc and Tyco Management of the commencement thereof; but the omission so to
notify Tyco International plc and Tyco Management will not relieve Tyco
International plc from any liability that it may have to Indemnitee, except as
provided in Section 6(c).

(b) Defense. With respect to any Proceeding as to which Indemnitee notifies Tyco
International plc and Tyco Management of the commencement thereof, Tyco
International plc will be entitled to participate in the Proceeding at its own
expense and except as otherwise provided below, to the extent Tyco International
plc so wishes, it may assume the defense thereof with counsel reasonably
satisfactory to Indemnitee. After notice from Tyco International plc to
Indemnitee of its election to assume the defense of any Proceeding, Tyco
International plc shall not be liable to Indemnitee under this Agreement or
otherwise for any Expenses subsequently incurred by Indemnitee in connection
with the defense of such Proceeding other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ legal
counsel in such Proceeding, but all Expenses related thereto incurred after
notice from Tyco International plc of its assumption of the defense shall be at
Indemnitee’s expense unless: (i) the employment of legal counsel by Indemnitee
has been authorized by Tyco International plc, (ii) Indemnitee has reasonably
determined that there may be a conflict of interest between Indemnitee and Tyco
International plc in the defense of the Proceeding, (iii) after a Change in
Control, the employment of counsel by Indemnitee has been approved by the
Independent Counsel, or (iv) Tyco International plc shall not in fact have
employed counsel to assume the defense of such Proceeding, in each of which
cases all Expenses of the Proceeding shall be borne by Tyco International plc to
the fullest extent permitted by law. Tyco International plc shall not be
entitled to assume the defense of any Proceeding (x) brought by or on behalf of
Tyco Management or Tyco International plc, (y) as to which Indemnitee shall have
made the determination provided for in (ii) above or (z) after a Change in
Control (it being specified, for the avoidance of doubt, that Tyco International
plc may assume defense of any such proceeding described in this sentence with
Indemnitee’s consent, provided that any such consent shall not affect the rights
of Indemnitee under the foregoing provisions of this Section 6(b)).

(c) Settlement of Claims. Tyco International plc shall not be liable to
indemnify Indemnitee under this Agreement or otherwise for any amounts paid in
settlement of any Proceeding effected without Tyco International plc’s written
consent, such consent not to be unreasonably withheld; provided, however, that
if a Change in Control has occurred, Tyco International plc shall be liable for
indemnification of Indemnitee for amounts paid in settlement if the Independent
Counsel has approved the settlement. Tyco International plc shall not settle any
Proceeding in any manner that would impose any penalty or limitation on
Indemnitee without Indemnitee’s written consent. Tyco International plc shall
not be liable to indemnify the Indemnitee under this Agreement with regard to
any judicial award if Tyco International plc was not given a reasonable and
timely opportunity, at its expense, to participate in the defense of such
action; Tyco International plc’s liability hereunder shall not be excused if
assumption of the defense of the Proceeding by Tyco International plc was barred
by this Agreement.

 

-  8  -



--------------------------------------------------------------------------------

7. Establishment of Trust. In the event of a Change in Control Tyco
International plc shall, upon written request by Indemnitee, create a trust for
the benefit of the Indemnitee (the “Trust”) and from time to time upon written
request of Indemnitee shall fund the Trust in an amount sufficient to satisfy
any and all Expenses reasonably anticipated at the time of each such request
(a) to be incurred in connection with investigating, preparing for,
participating in, and/or defending any Proceeding relating to an Indemnifiable
Event and (b) to be indemnifiable pursuant to this Agreement. The amount or
amounts to be deposited in the Trust pursuant to the foregoing funding
obligation shall be determined by the Independent Counsel. The terms of the
Trust shall provide that (i) the Trust shall not be revoked or the principal
thereof invaded without the written consent of the Indemnitee, (ii) the Trust
shall continue to be funded by Tyco International plc in accordance with the
funding obligation set forth above, (iii) the Trustee shall promptly pay to the
Indemnitee all amounts for which the Indemnitee shall be entitled to
indemnification pursuant to this Agreement, and (iv) all unexpended funds in the
Trust shall revert to Tyco International plc upon a final determination by the
Independent Counsel or a court of competent jurisdiction, as the case may be,
that the Indemnitee has been fully indemnified under the terms of this
Agreement. The trustee of the Trust (the “Trustee”) shall be chosen by the
Indemnitee. Nothing in this Section 7 shall relieve Tyco International plc of
any of its obligations under this Agreement. All income earned on the assets
held in the Trust shall be reported as income by Tyco International plc for
federal, state, local, and foreign tax purposes. Tyco International plc shall
pay all costs of establishing and maintaining the Trust and shall indemnify the
Trustee against any and all expenses (including attorney’s fees), claims,
liabilities, loss, and damages arising out of or relating to this Agreement or
the establishment and maintenance of the Trust.

8. Non-Exclusivity. The rights of Indemnitee hereunder shall be in addition to
any other rights Indemnitee may have under Tyco International plc’s Articles of
Association, constitution, the Tyco Management Organizational Documents, the
Tyco Management Indemnification Agreement, applicable law, or otherwise. To the
extent that a change in applicable law (whether by statute or judicial decision)
permits greater indemnification than would be afforded currently under Tyco
International plc’s Articles of Association, constitution, the Tyco Management
Organizational Documents, the Tyco Management Indemnification Agreement,
applicable law or this Agreement, it is the intent of the parties that
Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change.

9. Exclusions. In addition to and notwithstanding any other provision of this
Agreement to the contrary, Tyco International plc shall not be obligated under
this Agreement to make any payment pursuant to this Agreement for which payment
is expressly prohibited by law (including, with respect to any director or
secretary of Tyco International plc, in respect of any liability expressly
prohibited from being indemnified pursuant to section 200 of the Irish Companies
Act 1963 (as amended) (including any successor provisions, “Section 200”), but
(i) in no way limiting any rights under section 391 of the Irish Companies Act
1963 (as amended), and (ii) to the extent any such limitations or prescriptions
are amended or determined by a court of a competent jurisdiction to be void or
inapplicable, or relief to the contrary is granted, then the Indemnitee shall
receive the greatest rights then available under law.

 

-  9  -



--------------------------------------------------------------------------------

10. Continuation of Contractual Indemnity or Period of Limitations. All
agreements and obligations of Tyco International plc contained herein shall
continue for so long as Indemnitee shall be subject to, or involved in, any
proceeding for which indemnification is provided pursuant to this Agreement.
Notwithstanding the foregoing, no legal action shall be brought and no cause of
action shall be asserted by or on behalf of Tyco International plc or any
Affiliate of Tyco International plc against Indemnitee, Indemnitee’s spouse,
heirs, executors, or personal or legal representatives after the expiration of
two years from the date of accrual of such cause of action, or such longer
period as may be required by the laws of Ireland under the circumstances. Any
claim or cause of action of Tyco International plc or its Affiliate shall be
extinguished and deemed released unless asserted by the timely filing and notice
of a legal action within such period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, the
shorter period shall govern.

11. Amendment of this Agreement. No supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by each of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
binding unless in the form of a writing signed by the party against whom
enforcement of the waiver is sought, and no such waiver shall operate as a
continuing waiver. Except as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder shall
constitute a waiver thereof.

12. Subrogation. In the event of payment under this Agreement, Tyco
International plc shall be subrogated to the extent of such payment to all of
the rights of recovery of Indemnitee, who shall execute all papers required and
shall do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable Tyco International plc
effectively to bring suit to enforce such rights.

13. No Duplication of Payments. Tyco International plc shall not be liable under
this Agreement to make any payment in connection with any claim made by
Indemnitee to the extent Indemnitee has otherwise received payment (under any
insurance policy, Tyco International plc’s Articles of Association,
constitution, the Tyco Management Organizational Documents, the Tyco Management
Indemnification Agreement or otherwise) of the amounts otherwise indemnifiable
hereunder.

14. Obligations of Tyco International plc. In the event a Proceeding results in
a judgment in Indemnitee’s favor or otherwise is disposed of in a manner that
allows Tyco International plc to indemnify Indemnitee in connection with such
Proceeding under the Articles of Association of Tyco International plc as then
in effect, Tyco International plc will provide such indemnification to
Indemnitee and will reimburse Tyco Management for any indemnification or Expense
Advance previously made by Tyco Management in connection with such Proceeding.

15. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the business and/or
assets of Tyco International plc), assigns, spouses, heirs, and personal and
legal representatives; provided, however, that Tyco Management shall be a
beneficiary of, and have the right to enforce, Section 14 hereof. Tyco
International plc shall require and cause any successor thereof (whether direct
or indirect by purchase, merger, consolidation, or otherwise) to all,
substantially

 

-  10  -



--------------------------------------------------------------------------------

all, or a substantial part, of the business and/or assets of Tyco International
plc, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that Tyco International plc would be required to perform if
no such succession had taken place. The indemnification provided under this
Agreement shall continue as to Indemnitee for any action taken or not taken
while serving in an indemnified capacity pertaining to an Indemnifiable Event
even though he may have ceased to serve in such capacity at the time of any
Proceeding or is deceased and shall inure to the benefit of the heirs,
executors, administrators, legatees and assigns of such a person.

16. Severability. If any provision (or portion thereof) of this Agreement shall
be held by a court of competent jurisdiction to be invalid, void, or otherwise
unenforceable, the remaining provisions shall remain enforceable to the fullest
extent permitted by law. Furthermore, to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of
this Agreement containing any provision held to be invalid, void, or otherwise
unenforceable, that is not itself invalid, void or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, void or unenforceable.

17. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of Ireland applicable to contracts made and
to be performed in such State without giving effects to its principles of
conflicts of laws.

18. Notices. All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed to Tyco
International plc at:

Tyco International plc

Unit 1202 Building 1000

City Gate

Mahon

Cork

Ireland

Attn:

Email:

and

Tyco Fire & Security (US) Management, Inc

9 Roszel Road

Princeton

New Jersey 08540

United States

Attn:

Email:

 

-  11  -



--------------------------------------------------------------------------------

And to Indemnitee at:

 

 

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF the parties have executed this Deed of Indemnification as a
deed with the intention that it be delivered on the date first written above.

 

GIVEN under the common seal of

TYCO INTERNATIONAL PUBLIC LIMITED COMPANY

and DELIVERED as a DEED

  

 

   Duly Authorised Signatory

 

SIGNED AND DELIVERED as a deed

by                                                                              

in the presence of:

 

Witness

 

Name of Witness:

 

Address of Witness:

 

Occupation of Witness:

  

 

 

 

 

Indemnitee

 

-  12  -